Citation Nr: 0434168	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-13 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
scars of the right leg.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of right femur fracture, postoperative with hip 
disability and shortening of the leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
evaluation for bilateral hearing loss, a 10 percent 
evaluation for scars of the right leg, and a 30 percent 
evaluation for residuals of right femur fracture with hip 
disability.  A 10 percent evaluation was assigned for right 
leg length discrepancy.  (However, the RO, in a March 2003 
statement of the case has since included the veteran's right 
leg length discrepancy with the issue of an increased 
evaluation for residuals of a right femur fracture because a 
separate evaluation for shortening of the leg cannot be 
combined with other evaluations for fractures.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (2004)). 

Private medical evidence and VA medical evidence suggest a 
possible diagnosis of chronic osteomyelitis of the right hip.  
This evidence could be construed as a secondary service 
connection claim for osteomyelitis.  Furthermore, in a 
December 2002 rating decision, the RO denied service 
connection for chronic pain.  In his substantive appeal, the 
veteran's statements regarding pain could be construed as a 
notice of disagreement.  These matters are referred to the RO 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that there is no VCAA letter in the claims folder 
pertaining to the issues of entitlement to an increased 
evaluation for bilateral hearing loss, scars of the right 
leg, and residuals of right femur fracture, postoperative 
with hip disability and shortening of the leg.  

The veteran contends that his service-connected bilateral 
hearing loss has increased in severity.  He has not been 
afforded a VA audiological examination since September 2000.  

With regard to the veteran's scars of the right leg, the RO, 
initially granted service connection in an October 1974 
rating decision and assigned a 10 percent evaluation.  At 
that time, the medical evidence revealed two scars on the 
right hip/thigh area.  More recently, during the veteran's 
September 2000 VA general medical examination, multiple 
surgical scars over the veteran's right hip were noted.  The 
veteran reported a tingling sensation upon palpation and the 
examiner described the scars as somewhat tender.  There was 
no evidence of keloid formation. 

The veteran's 10 percent evaluation for scars of the right 
leg were assigned pursuant to Diagnostic Code 7804.  
Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2004).  The Board notes that the 
veteran has not been advised of the amendments to the rating 
schedule and it does not appear that the RO has considered 
the application of the revised rating criteria to the 
veteran's increased evaluation claim for scars of the right 
leg.  

According to a brief dated in November 2004, the veteran's 
representative noted that a statement of the case (SOC) had 
not been furnished regarding the issues of entitlement to 
individual unemployability and an increased evaluation for 
right leg length discrepancy.  On review, an August 2002 
rating decision denied entitlement to individual 
unemployability.  The veteran's substantive appeal discusses 
this matter and could be construed as a notice of 
disagreement.  Therefore, the Board's jurisdiction has been 
triggered.  At this point, the issue must be remanded, per 
Manlincon v. West, 12 Vet. App. 238 (1999), so that the RO 
can issue an SOC on the underlying claim itself:  entitlement 
to individual unemployability.  

With regard to the veteran's shortening of the right leg, the 
March 2003 SOC addressed this matter in its discussion of the 
increased rating claim for residuals of right femur fracture 
and a separate SOC for this matter is not appropriate.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased evaluation claims for 
bilateral hearing loss, scars of the 
right leg, and residuals of right femur 
fracture, postoperative with hip 
disability and shortening of the leg.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his increased evaluation claims.  

2.  The veteran should be scheduled for 
VA audiological and examination.  An 
examination for hearing impairment for VA 
purposes must be conducted by a state-
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Examination will be conducted 
without the use of hearing aids.  All 
findings, and the reasons and bases 
therefore, should be set forth in a clear 
and logical manner on the examination 
report.

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the current nature and extent of his 
service-connected scars of the right leg.  
The veteran's claims folder should be 
available for review.  The examiner is 
specifically requested to (i) specify (in 
square inches or cm.) the area involved; 
(ii) whether any scarring is deep 
(associated with underlying soft tissue 
damage) or superficial; and (iii) whether 
any scarring causes limited motion or any 
functional loss.  

4.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's increased 
evaluation claims for bilateral hearing 
loss, scars of the right leg, and 
residuals of right femur fracture, 
postoperative with hip disability and 
shortening of the leg.  All applicable 
laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given the opportunity to 
respond thereto.  The revised rating 
criteria for skin disabilities should be 
included in the SSOC.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, et. seq 
(2004).  

5.  The veteran and his representative 
should also be issued an SOC on the issue 
of entitlement to individual 
unemployability.  The veteran should be 
provided all appropriate laws and 
regulations pertinent to this issue and 
apprised of his appellate rights and 
responsibilities regarding perfecting an 
appeal of this issue.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


